USDC IN/ND case 1:20-cv-00213-HAB-SLC document 28 filed 11/19/20 page 1 of 4


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

DAVID BRANSCOMB, et al.,                        )
                                                )
        Plaintiffs,                             )
                                                )       Cause No. 1:20-CV-213-HAB
v.                                              )
                                                )       Indiana Supreme Court Cause No.
WAL-MART STORES EAST, LP, et al.,               )       20S-CQ-515
                                                )
        Defendants.                             )

                                      OPINION AND ORDER

        One of the hardest tasks for a district court in crafting a certified question under Indiana

Appellate Rule 64 is distilling a complex issue of state law into one or two sentences. Those

sentences must encompass the breadth and width of the issue and must do so with enough clarity

to allow the parties and the Indiana Supreme Court to meaningfully discuss the question presented.

The Court believed that it had certified a clear and concise question in this case but, after viewing

oral argument, the Court concludes that it failed. The parties and the Indiana Supreme Court spent

much of the argument not on the issues presented by the Court’s question, but instead trying to

determine the meaning of the phrase “directly involved” as it was used in the question.

Accordingly, to avoid having the Indiana Supreme Court “buy a pig in a poke,” as Justice Slaughter

put it, and to avoid the Indiana Supreme Court wasting its precious judicial resources trying to

resolve any confusion regarding the phrase “directly involved” or otherwise drafting an opinion

that does not address the intent of this Court’s certified question, the Court issues this clarification.

        The federal cases addressing fraudulent joinder in the context of big box store managers

share many similarities, as this Court documented in its August 5, 2020, Opinion and Order. (ECF

No. 23 at 6–10). However, one aspect that the cases share without exception is the lack of any
USDC IN/ND case 1:20-cv-00213-HAB-SLC document 28 filed 11/19/20 page 2 of 4


allegation, or indeed argument, of a discrete act or omission by the non-diverse manager in relation

to the instrumentality of injury. The case at bar presents a perfect example. With respect to

Defendant Jim Clark, the manager of the Huntington Walmart, the entirety of the Plaintiffs

allegations are as follows:




(ECF No. 3 at 3).

       To borrow a phrase used by Plaintiffs’ counsel at the oral argument, what is not said in the

allegations speaks louder than what is said. Plaintiffs do not allege, and have not argued at any

point in this litigation, that Defendant Clark placed the pallet in the location of Plaintiff David

Branscomb’s fall, that he ordered someone to place the pallet there, that he passed by the pallet

and, with knowledge of the dangerous condition, failed to act, or that he played any role

whatsoever in the condition of the land that Plaintiffs identify as the cause of their damages. It is

this lack of a discrete act or omission in relation to the instrumentality of injury that the Court had

in mind when it used the phrase “not directly involved in the plaintiff’s accident.” (ECF No. 23 at

15).


                                                  2
USDC IN/ND case 1:20-cv-00213-HAB-SLC document 28 filed 11/19/20 page 3 of 4


        If Plaintiff had alleged any such act or omission, the issue would not be before the Indiana

Supreme Court. As this Court stated in its prior Opinion and Order,

        The Court should not be heard to say that an employee could never be held liable
        for an injury to a customer. Where an agent or servant of an entity commits a
        wrongful act, “both master and servant are liable for any injury and damages caused
        by such negligence, and either or both may be sued therefor at the option of the
        injured party.” United Farm Bureau Mut. Ins. Co. v. Blossom Chevrolet, 668
        N.E.2d 1289, 1291 (Ind. Ct. App. 1996), disapproved of on other grounds Pelo v.
        Franklin College of Ind., 715 N.E.2d 365 (Ind. 1999), and quoting Henry B. Steeg
        and Assocs. v. Rynearson, 241 N.E.2d 888, 889 (1968) (original emphasis). This
        point is undisputed.

(ECF No. 23 at 12–13). If any plaintiff, in any fraudulent joinder case, had alleged that the manager

hung the mirror that crushed the young child (Antonio v. Wal-Mart, No. 1:07-CV-006-JDT-TAB,

2007 WL 2884371 (S.D. Ind. Sept. 27, 2007)), or turned a blind eye to an obvious pool of

salmonella-laced chicken juice (Perry v. Higgins-Ballas, No. 2:18-CV-79, 2018 WL 3158510

(N.D. Ind. June 27, 2018)), then those courts would have had no need to delve into the far more

esoteric issues of corporate officer liability, agency law, and delegation of duty. Indeed, the issue

of fraudulent joinder would never arise at all, since there would be an obvious and clear avenue of

liability to pursue.

        It is this set of ambiguous cases on which this Court seeks guidance, and about which the

federal courts have announced the lack of clear Indiana precedent. This Court is not requesting

direction from the Indiana Supreme Court on how to handle a case where the non-diverse manager

engages in a specific, identified act or omission that directly led to the plaintiff’s alleged injury.

That law is clear. What is not clear is whether that same manager, having played no personal, direct

role in creating the injury-causing condition, can be held liable under Indiana law. That is the

question that is raised in the case at bar, and that is the question that this Court intended to certify.




                                                   3
USDC IN/ND case 1:20-cv-00213-HAB-SLC document 28 filed 11/19/20 page 4 of 4


       Accordingly, the Court CLARIFIES its prior certified question as set forth herein. The

Clerk of the Court is DIRECTED to provide the Indiana Supreme Court with a copy of this Opinion

and Order.

       SO ORDERED on November 19, 2020.

                                            s/ Holly A. Brady
                                           JUDGE HOLLY A. BRADY
                                           UNITED STATES DISTRICT COURT




                                              4
